           Case 4:18-cv-05158-SMJ                     ECF No. 82        filed 05/18/20        PageID.1436 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                       UNITED STATES DISTRICT COURT                                                 FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                     for thH_                             EASTERN DISTRICT OF WASHINGTON

                                                        Eastern District of Washington
 United States for the use of MARK A. MORGAN, doing
                                                                                                          May 18, 2020
 business as Morgan Industries Paving and Landscaping,                                                           SEAN F. MCAVOY, CLERK

                                 Plaintiff                              )
                                  v.                                    )
      Harry Johnson Plumbing & Excavation INC., a                       )       Civil Action No. 4:18-cv-05158-SMJ
   Washington corporation; Coburn Contractors, LLC, an                  )
      Alabama limited liability company, Hartford Fire                  )
     Insurance Company, a Connecticut company; and
 Nationwide Mutual Insurance Company, an Ohio company,
                            Defendant
                                               JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                           recover from the
defendant (name)                                                                                                    the amount of
                                                                               dollars ($              ), which includes prejudgment
interest at the rate of                      %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u
              Defendants’ Motion to Correct Clerical Mistake Pursuant to Fed. R. Civ. P. 60(a), ECF No. 74, is GRANTED.
              The Court clarifies that Plaintiff’s claim under the Miller Act against Nationwide is DISMISSED WITH PREJUDICE.
              Judgment entered in favor of Defendant Nationwide.


This action was (check one):
u tried by a jury with Judge                                                                            presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                             without a jury and the above decision
was reached.

✔
u decided by Judge               Salvador Mendoza, Jr.                                            on a motion for Summary Judgment.




Date: May 18, 2020                                                            CLERK OF COURT

                                                                               SEAN F. McAVOY

                                                                               s/ Sara Gore
                                                                                              %\ Deputy Clerk

                                                                               Sara Gore
